Citation Nr: 9921134	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  96-19 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased disability rating for sacroiliac 
strain with traumatic arthritis, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased disability rating for 
osteoarthritis of the cervical spine, currently evaluated as 10 
percent disabling.







REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to March 
1946.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1996 rating decision by the St. 
Petersburg, Florida Department of Veterans Affairs (VA) Regional 
Office (RO), which granted the veteran's claim of entitlement to 
a compensable evaluation for his service-connected sacroiliac 
strain, and assigned a 10 percent disability rating.  The RO 
subsequently increased the veteran's disability rating to 20 
percent.

In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of 
Appeals for Veterans Claims (Court) held that on a claim for an 
original or increased rating, the veteran will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  In this case, the veteran has continued to express 
disagreement with the disability rating assigned.

The Board notes that in February 1996, the RO denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  The veteran subsequently disagreed with 
this rating decision and initiated an appeal.  However, in 
December 1997, the veteran submitted a written withdrawal of his 
appeal of this issue.  38 C.F.R. § 20.204 (1998).  Thus, the 
issue of entitlement to service connection for bilateral hearing 
loss is no longer before the Board.

The Board also notes that in March 1997, the RO granted the 
veteran's claim of entitlement to service connection for 
osteoarthritis of the cervical spine and assigned a 10 percent 
disability evaluation.  This issue is discussed in the remand 
section below.


FINDING OF FACT

The veteran's sacroiliac strain with traumatic arthritis is 
manifested by severe limitation of motion and the narrowing of 
disc spaces throughout the lumbosacral spine.


CONCLUSION OF LAW

The criteria for a rating of 40 percent for sacroiliac strain 
with traumatic arthritis have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5292, 5295 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for sacroiliac strain with 
traumatic arthritis is well grounded within the meaning of the 
statutes and judicial construction.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  When a veteran claims that he has suffered an 
increase in disability, or that the symptoms of his disability 
are more severe than is contemplated by the currently assigned 
rating, that claim is generally considered well grounded.  
Bruce v. West, 11 Vet. App. 405, 409 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).

Upon the submission of a well-grounded claim, the VA has a duty 
to assist the veteran in developing the facts pertinent to his 
claim.  38 U.S.C.A. § 5107.  In the instant case, there is ample 
medical and other evidence of record, the veteran has been 
provided a hearing and several recent VA examinations, and there 
is no indication that there are additional records that have not 
been obtained and which would be pertinent to the present claims.  
Thus, no further development is required in order to comply with 
VA's duty to assist as mandated by 38 U.S.C.A. § 5107(a).

Applicable Law and Regulations

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 
4 (1998).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1998).  In determining the disability 
evaluation, the VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain the 
reasons and bases for its conclusion.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2 (1998), which require the evaluation of the 
complete medical history of the veteran's condition.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All benefit of the doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

Arthritis that is due to trauma, if substantiated by X-ray 
findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1998).  Diagnostic Code 5003 specifies that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved (DC 
5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).

The veteran's sacroiliac strain has been rated by analogy under 
Diagnostic Code 5292 for limitation of motion of the lumbar 
spine.  Under this code, limitation of lumbar spine motion will 
be rated as 10 percent disabling where slight, 20 percent 
disabling where moderate, and 40 percent disabling where severe.  
38 C.F.R. 4.71a, Diagnostic Code 5292.

Under Diagnostic Code 5295, which pertains to lumbosacral strain, 
a 10 percent rating is warranted where there is characteristic 
pain on motion; a 20 percent rating is warranted where there is 
muscle spasm on extreme forward bending, unilateral loss of 
lateral spine motion in a standing position; and a 40 percent 
rating, the highest available rating under Diagnostic Code 5295, 
requires a severe lumbosacral strain as manifested by a listing 
of the whole spine to the opposite side, positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritis changes, or 
narrowing or irregularity of the joint space, or some of the 
aforementioned with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against the 
claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background

In July 1994, the veteran filed a claim of entitlement to a 
compensable evaluation for his service-connected sacroiliac 
strain. 

In October 1995, x-rays were taken of the veteran's spine.  A VA 
radiologist noted that multiple projections of the veteran's 
lumbosacral spine revealed a straightening of the normal lumbar 
lordotic curve associated with a slight scoliosis to the right in 
the upper lumbar region and to the left in the lower lumbar 
region.  He also found severe degenerative disc disease most 
marked at the L3-L4 and L4-L5 levels, but also to a lesser degree 
at the L2-L3 level.  Associated degenerative arthritic spurring 
was also noted with sclerosis of some of the adjacent vertebral 
margins.  The veteran was diagnosed with degenerative disc 
disease involving the lower portion of the lumbosacral spine.

In October 1995, a VA orthopedic examination was also conducted.  
The veteran reported increasing pain in his low back with 
decreasing range of motion over the last several years.  The VA 
examiner found flatness of the lumbar spine with paralumbar 
atrophy and marked splinting of the lumbar paramusculature.  
Decreased range of motion was noted with only 65 degrees flexion 
of the lumbar spine, backward extension of 5 degrees, lateral 
flexion of 20 degrees left and right, and rotation of 10 degrees 
to the left and right.  However, the VA examiner noted that 
limitation of motion seems to be taking place primarily at the 
area above the lumbar spine, which appeared to be clinically 
rigid.  The examiner also noted that the veteran's degenerative 
disc disease is likely the result of his initial injury while on 
active duty in the service.  The veteran was diagnosed with 
degenerative disc disease of the lumbar spine.

In February 1996, the RO granted an increased evaluation of 10 
percent under Diagnostic Code 5295, which pertains to lumbosacral 
strain.  In the February 1996 rating decision, the RO indicated 
that although the veteran was service-connected for sacroiliac 
strain, it is difficult to differentiate the symptoms of that 
disability from the veteran's degenerative joint disease of the 
lumbar spine.  Therefore, as to the issue of whether the 
veteran's symptoms were a result of his service-connected 
disability or a nonservice-connected disability, reasonable doubt 
was resolved in his favor and a 10 percent disability rating as 
granted.

In December 1996, the veteran was provided with a hearing before 
a hearing officer at the RO.  The veteran testified that his pain 
is at its worst in the morning when he walked "like a land 
crab", but the pain was relieved somewhat after taking a shower.  
He testified that he was unable to bend over to put his shoes on, 
and indicated that although it was not as severe as when bending 
frontward, he is also limited when bending backwards.  He also 
testified to stiffness, atrophy, some muscle spasm, and pain 
extending into his legs.  The veteran indicated that he treated 
his back pain with medications, a heating pad, hot showers, and 
some sort of injection from his doctor.

In December 1996, the RO granted an increased evaluation of 20 
percent for the veteran's sacroiliac strain under Diagnostic Code 
5292 for moderate limitation of motion in the lumbar spine. 

In January 1997, the veteran's private physician, Dr. M.G, 
submitted a letter in which he indicated that the veteran suffers 
from severe osteoarthritis of the lumbosacral spine.

In February 1997, another VA orthopedic examination was provided.  
Examination revealed no reflex, sensory, or motor deficits.  The 
VA examiner noted negative straight leg raising, and range of 
motion in the back of 60 degrees flexion, 5 degrees extension, 20 
degrees of right and left bending, and 15 degrees right and left 
rotation.  The VA examiner also found marked atrophy in the 
paralumbar musculature with tenderness in the lumbosacral spine.  
The veteran was diagnosed with lumbar osteoarthritis.

X-rays taken of the veteran's lumbosacral spine in February 1997 
revealed gross disc space narrowing involving most disc spaces in 
the lumbar region, especially between the L2 and S1 levels.  A 
marked sinuous scoliosis was found in the anterior-posterior 
projection with straightening of the normal lumbar lordotic curve 
in the lateral view.  The VA radiologist concluded that the 
veteran had degenerative disc disease, particularly severe in the 
lower lumbar region of the spine.

In May 1997, another VA orthopedic examination was conducted.  
Examination of the spine revealed that the majority of motion in 
the spine is carried out at the L1 and L2 levels with the hips 
being the primary area in which flexion is able to be 
accomplished.  The remainder of the spine was noted to be very 
restricted with the thoracic and lumbar spines moving practically 
as one unit.

X-rays of the lumbosacral spine taken in May 1997 revealed 
scoliosis of the spine with convexity to the left in the lower 
half of the spine.  The VA radiologist noted the presence of 
rather marked osteoarthritis throughout the spine, particularly 
in the lower half where there is a narrowing of the 
intervertebral disc spaces from L2-3 through L5-S1.  The VA 
radiologist also found marked osteophyte formation, particularly 
in the lower lumbar region, with calcification throughout the 
abdominal aorta.

In May 1999, the veteran was provided with a hearing before the 
undersigned.  The veteran testified that he attempted to wear a 
back brace for a while but stopped after he found it to be more 
uncomfortable than his back pain.  He also testified to muscle 
spasm several times a week and ongoing pain, especially right 
after waking up in the morning.  The veteran indicated that his 
back pain often extends down to the back of his knees.  He also 
indicated that he has a great deal of trouble bending at all and 
that he has difficulty with such activities as tying his shoes.

Analysis

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992). In this case, the Board 
has considered whether another rating code is "more appropriate" 
than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995). 

The veteran's service-connected sacroiliac strain with traumatic 
arthritis was originally rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 [lumbosacral strain].  However, in December 
1996, the RO determined that the veteran's disability would be 
more appropriately rated under Diagnostic Code 5292 for 
limitation of motion of the lumbar spine, as is warranted by the 
criteria for traumatic arthritis under Diagnostic Code 5010.  
Therefore, the Board will initially evaluate the veteran's claim 
under the criteria of Diagnostic Code 5292 to determine whether a 
higher disability evaluation is warranted.

Based on a thorough review of the record, the Board finds that an 
increased evaluation, 40 percent, is warranted, as the objective 
medical evidence of record shows that the veteran currently 
suffers from severe limitation of motion due to osteoarthritis of 
the lumbosacral spine.  The Board notes that the veteran's 
physician, several VA radiologists and several VA orthopedic 
examiners have all found severe degenerative disc disease in the 
lumbosacral spine.  Additionally, limitations in flexion, 
extension, and rotation have been repeatedly demonstrated upon 
objective physical examination.  In fact, during the veteran's 
most recent VA orthopedic examination, the VA examiner found 
motion in the spine to be very restricted with the thoracic and 
lumbar spines practically moving as one unit.  The majority of 
motion was noted to be carried out at the L1 and L2 levels with 
the veteran's hips being the primary area in which flexion is 
able to be accomplished. 

In addition to decreased range of motion, several VA examiners 
have found marked sinuous scoliosis, paralumbar atrophy, and 
marked splinting of the lumbar paramusculature.  VA examiners 
have also noted tenderness in the lumbosacral spine, marked 
osteophyte formation, arthritic spurring with sclerosis, and the 
narrowing of the intervertebral disc spaces throughout the 
lumbosacral spine.

The Board acknowledges that much of the veteran's symptomatology 
has been associated with the veteran's non service-connected 
lumbar spine disability, as well as his service-connected 
sacroiliac spine disability.  However, the Board agrees with the 
RO's conclusions that due to the difficulty of attributing the 
veteran's symptomatology solely to either his service-connected 
or nonservice-connected disability, all doubt should be resolved 
in the veteran's favor, and the Board will presume that all of 
the above symptomatology is attributable to his service-connected 
disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In 
support of this conclusion, the Board notes that several VA 
examiners have specifically attributed many of the veteran's 
symptoms throughout his spine to his service-connected injury.

In summary, for the reasons and bases stated above, the Board 
finds that an increased evaluation of 40 percent, the maximum 
rating available under Diagnostic Code 5292, is warranted for the 
veteran's sacroiliac strain.

Applying the Butts line of cases, the Board has considered the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 to 
determine if a higher evaluation would be warranted under this 
criteria.  However, while the veteran has complained of pain 
radiating into the lower extremities, the medical evidence on 
file is essentially negative for any neurological findings of the 
lumbosacral spine.  There are neither findings of sciatic 
neuropathy nor an absence of ankle jerk on file.  Moreover, the 
veteran has never been diagnosed as having intervertebral disc 
syndrome.  As such, the Board concludes that Diagnostic Code 5293 
is not for application.

The Board notes that it has also considered whether the 
provisions of Diagnostic Code 5295 would warranted an increased 
evaluation for his service-connected sacroiliac strain.  However, 
the Board has already granted an increased rating of 40 percent, 
which is also the maximum available under Diagnostic Code 5295.  
Therefore, application of this diagnostic code would not afford 
the veteran a higher rating.  Moreover, as indicated above the 
veteran's disability is manifested principally by limitation of 
motion of the spine, which is consistent with the application of 
Diagnostic Code 5292.

The Board has also considered whether the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1998) may provide a basis for an increased 
evaluation.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that 38 C.F.R. §§ 4.40 and 4.45 were not subsumed into 
the diagnostic codes under which the veteran's disabilities are 
rated, and that the Board has to consider the functional loss due 
to pain of a musculoskeletal disability under 38 C.F.R. § 4.40 
(1998), separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. at 
206.  However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the court determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to consider 
whether 38 C.F.R. § 4.40 and 4.45 are applicable.  In the instant 
case, the veteran is now in receipt of a 40 percent rating, the 
maximum allowable rating available under both Diagnostic Code 
5292 for limitation of motion of the lumbar spine, and Diagnostic 
Code 5295, pertaining to lumbosacral strain.  As such, the 
aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are not 
for consideration.  See Johnston, 10 Vet. App. at 85.


ORDER

An increased evaluation of 40 percent for sacroiliac strain is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.


REMAND

As noted in the introduction, the RO granted the veteran's claim 
of entitlement to service connection for osteoarthritis of the 
cervical spine in March 1997 and assigned a 10 percent disability 
evaluation.  The veteran was advised of this decision in March 
1997, and he filed a notice of disagreement with the disability 
rating assigned in August 1997.  Since the filing of his notice 
of disagreement, the record does not reflect that the RO has 
issued a statement of the case as required under 38 C.F.R. 
§ 19.26 (1998).  See also 38 C.F.R. § 19.29 (1998).  The filing 
of a notice of disagreement initiates the appeal process and the 
failure of the RO to issue a statement of the case is a 
procedural defect requiring a remand.  Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995).

Accordingly, the Board is remanding this case for the following 
action:

The RO should send a statement of the case 
regarding the issue of entitlement to an 
increased rating for osteoarthritis of the 
cervical spine to the veteran and he should 
be afforded the opportunity to perfect an 
appeal on that issue. All pertinent law and 
regulations should be set forth.

The veteran need take no action unless otherwise notified.  While 
the case is in remand status, the veteran may furnish additional 
evidence and argument to the RO.  See Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

